PER CURIAM:
John D. Simpson appeals the district coux-t’s orders denying relief on his 42 U.S.C. § 1983 (2000) complaint and his motions filed under Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Simpson v. Fahey, No. 3:04-cv-00611-REP (E.D. Va. filed Mar. 28, 2006 & entered Mar. 29, 2006; Mar. 27, 2007; Apr. 27, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.